MEMORANDUM**
Cenobio Herrera Lanz appeals his 36-month sentence imposed following the rev*385ocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). Reviewing for abuse of discretion, see United States v. Musa, 220 F.3d 1096, 1101-02 (9th Cir. 2000), we affirm.
Lanz contends that the district court failed to comply with our instructions on remand, and failed to offer sufficient reasons under 18 U.S.C. § 3553 for imposing his 36-month sentence, which exceeded the advisory range under the Sentencing Guideline policy statements and the guideline range applicable to the underlying offense. We disagree.
We previously remanded to allow the district court to consider the guideline range applicable to the underlying offense pursuant to United States v. Olabanji, 268 F.3d 636, 638-39 (9th Cir.2001). The district court did so. The district court also complied with § 3553 by expressly stating its reasons for departing from the range under the policy statements and the range applicable to the underlying offense. See Musa, 220 F.3d at 1101. We conclude that the district court did not abuse its discretion in imposing the 36-month sentence based on the reasons it articulated. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.